Citation Nr: 0621712	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) greater than 10 percent.

2.  Entitlement to an effective date earlier than September 
6, 2001 for the grant of service connection for PTSD.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
January 2001.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by subjective complaints 
of chronic sleep impairment, mild memory loss, depressed 
mood, with treatment for depression.  The veteran's 
difficulties are primarily associated with an acquired 
psychiatric disorder other than PTSD that has no relationship 
to service.   

2.  Occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks caused by PTSD is 
found.

3.  Occupational and social impairment with reduced 
reliability and productivity caused by the service connected 
PTSD is not found. 

4.  The RO received the veteran's claim for service 
connection for his PTSD on January 17, 1990

5.  Based on the January 1990 claim, in a March 2003 rating 
decision, the RO assigned a 10 percent disability rating 
effective September 6, 2001.

6.  The veteran's PTSD was diagnosed by private physicians as 
early as October 1989.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater of 
30 percent for PTSD, but no greater, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.16, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an effective date of January 17, 1990 
for the veteran's service connected PTSD benefits have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999);  see AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 9411, Post-Traumatic 
Stress Disorder.  38 C.F.R. § 4.130.  The next highest 
disability rating at 30 percent is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board finds that the reported chronic sleep impairment, 
mild memory loss, and depressed mood documented in his 
December 2004 VA examination as well as the 65 Global 
Assessment of Functioning (GAF) score assigned by a VA 
examiner supports the veterans claim.  The veteran has also 
been classified as disabled due to major depression with 
psychotic features by the Social Security Administration 
since August 1988.  However, there is also significant 
medical evidence that does not support his claim, including 
VA examinations that indicate that the veteran has a 
disability other than PTSD that causes him difficulties, 
including a personality disorder.  Service connection, 
however, may not be granted for a personality disorder.  38 
C.F.R. §§ 3.303(c), 4.9 (2005).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein. 

The critical issue is the nature and extent of the PTSD.  In 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the VA examination of September 
1998 is entitled to the greatest probative weight, indicating 
that the veteran has a personality disorder and not PTSD.  
This report provides a detailed review of the veteran's 
overall condition.  The February 1995 and January 1995 
medical reports are also found to be entitled to great 
probative weight. 

The Board finds significant medical evidence that indicates a 
psychiatric disorder other than PTSD that has no relationship 
to service.  Notwithstanding, in adjudicating this claim, the 
Board has also considered the doctrine of reasonable doubt.  
As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In this case, the Board finds that the disability picture 
does not more closely approximate the criteria for a 50 
percent rating for PTSD.  38 C.F.R. § 4.7.  Specifically, 
there is absolutely no manifestation or finding of flattened 
affect, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or any neglect of 
appearance or hygiene caused by the PTSD, standing alone.  
The medical evidence that indicates the veteran does not have 
PTSD provides additional evidence against this claim.  In any 
event, absent evidence of such symptoms, the Board cannot 
conclude that the disability is of the severity contemplated 
by the criteria for the 50 percent rating.  However, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence is in equipoise regarding the issue of a 30 
percent disability rating for PTSD based on the medical 
evidence cited above.  To that extent, the appeal is granted.              

It is important for the veteran to understand that there is 
still significant evidence in the record that indicates the 
veteran does not have PTSD, which can not be ignored in the 
evaluation of the alleged PTSD.  In any event, it is found 
that the veteran has a nonservice disorder other than PTSD 
which the Board can not ignore in the evaluation of the 
veteran's PTSD condition.  This disorder clearly causes many 
of his problems and is clearly one of the reasons the veteran 
was denied PTSD on several occasions. 

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
First, there is no evidence of any psychiatric 
hospitalization for PTSD.  In addition, although the veteran 
claims that he has been unemployed since 1987 due to a 
combination of his service-connected lumbar paravertebral 
fibromyositis and PTSD, the current evidence of record does 
not demonstrate marked interference with employment as a 
result of to these service-connected disabilities.  The 
veteran is currently 59 years old and his service-connected 
PTSD and back symptomatology are not so severe as to render 
him unemployable.  The veteran has a bachelor's degree and 
can drive an automobile for up to three hours without 
experiencing back pain.  The VA examiner found the veteran to 
have fair memory, concentration, insight, and judgment as 
well as clear and coherent speech.  Further, severe 
nonservice connected conditions are indicated.  For these 
reasons, the Board finds that the veteran is employable 
despite his service-connected conditions.  

Earlier Effective Date

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  An increase in disability compensation may 
be granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within 1 year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim for purposes of 
establishing entitlement to an increased rating.  38 C.F.R. § 
3.157(a) and (c).  

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, . . . VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370, 1372-
1373 (2004).

Considering the evidence of record, the Board finds that 
evidence supports an effective date of January 17, 1990 for 
the veteran's PTSD disability compensation.  The RO received 
the veteran's claim for service connection for PTSD on 
January 17, 1990, where he specifically requested to "reopen 
a claim for PTSD."  The veteran's PTSD was diagnosed by 
private physicians as early as October 1989.  In a July 1991 
rating decision, the RO denied service connection for PTSD, 
which the veteran appealed by letter dated November 1991.  In 
March 1993, the Board remanded the veteran's PTSD claim to 
the RO for further development, which the RO denied again in 
May 1995.  The Board affirmed this denial in June 1996, but 
the veteran appealed to the Court in October 1996 and the 
Court vacated the decision and remanded it to the Board in 
April 1998.  The Board remanded the case back to the RO in 
August 1998 and again denied the veteran's claim when it 
returned in August 1999.  The veteran again appealed to the 
Court, which vacated the decision and remanded it back to the 
Board in June 2000 for further development.  The Board 
remanded the case to the RO and, when it returned in March 
2003, granted the veteran's claim for service connection at a 
disability rating of 10 percent with an effective date of 
September 6, 2001, the date of the VA examination which 
determined that the veteran's PTSD was connected to his in-
service stressors.  The veteran subsequently filed an appeal 
contesting both the percent of his disability rating and the 
effective date.  

The Board finds that January 17, 1990 is the relevant date of 
receipt of the veteran's current PTSD claim.  Accordingly, an 
effective date of January 17, 1990, for the 30 percent rating 
for PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R.  
§ 3.400.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated August 2001, as well as 
information provided in the November 2003 and August 2004 
statements of the case and September 2005 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the November 2003 
and August 2004 statements of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the March 
2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any error was harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the November 2003 statement 
of the case, the veteran was generally provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an initial rating for PTSD.  Also, 
a May 2003 letter generally described the procedure for 
establishing an effective date for any award based on his 
PTSD claim.  Again, the Board finds that any deficiency in 
the notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, SSA records, and multiple VA 
examinations.  In addition, the veteran provided medical 
records and opinion letters from a private physicians and lay 
evidence in the form of personal statements.  The Board finds 
no indication or allegation that additional pertinent 
evidence remains outstanding.  In this case, the RO has made 
all reasonable efforts to assist the veteran in the 
development of his claims.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for PTSD is 
granted.  

Entitlement to an effective date of January 17, 1990, for a 
30 percent disability rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


